Lacombe, Circuit Judge.
The question as to such a compound as this being improperly described as a product of coal-tar because some of the constituents of coal-tar have disappeared, is, I think, sufficiently answered by the testimony, which shows that from pitch, which is expressly enumerated as one of the coal-tar products, several of its constituents have been eliminated. I do not think it was the intention of congress to restrict these paragraphs to products or preparations in which the entire constituents of coal-tar still remained,'simply changed in some way or other by manufacture. Nor is it particularly material that other substances have been added, if the determining characteristic of the product or preparation is something which it has received from coal-tar, and this the testimony shows. For these reasons the decision of the board of appraisers is reversed. The articles should be classified under paragraph 83, as preparations of coal-tar, (not colors or dyes,) and not under the extremely broad designation of the other paragraph as “chemical compounds.” v